 In the Matter ofSQUIRE'S,INC.,EMPLOYERandAMALGAMATED RETAILAND DEPARTMENT STORE EMPLOYEES UNION, AFFILIATED WITHAMALGAMATEDCLOTHINGWORKERS OF AMERICA,C.I.0.,PETITIONER 1Case No. 21-RC-883.-Decided January 6, 1950DECISIONANDORDERUpon a petition duly filed, a hearing was held before Jack R. Berger,hearing officer.At the hearing, the Employer moved to dismiss thepetition upon the ground that the Employer is not engaged in com-merce within the meaning of the Act.For the reasons given below,the motion is hereby granted.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board finds :The business of the EmployerThe Employer, a California corporation, operates three retail men'sclothing stores, one each in Los Angeles, Hollywood, and BeverlyHills, California.During the 6-month period ending June 30, 1949,the Employer made purchases in the amount of $203,000, of whichabout 80 percent was shipped to the stores from outside California.During the same period, sales amounted to about $310,000, of whichless than 1 percent was shipped outside the State.The operation of a small local chain of retail clothing stores such asis involved in this case is essentially local in character. -We thereforefind that, while the Employer's operations are not wholly unrelated tocommerce, they are essentially local in character, and consequently itwill not effectuate the policies of the Act to assert jurisdiction overthe Employer.2Accordingly, we shall dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.1The names of the parties appear as amended at the hearing.'Holeston Drug Company,82 NLRB 1264;Jacobs Pharmacy Co.,87 NLRB 309;TomThumb Stores,87NLRB 1062;Sta-Kleen Bakery,78 NLRB 798;Harris Baking Company,79 NLRB 77.To the extent that theKing Brookscase(84 NLRB 652)is inconsistent withthis decision,it is hereby overruled.88 NLRB No. 2.8